Apparatus for Analysing the Particulate Matter Content of an Aerosol

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 05/12/2022 which has amendments to the claims and Applicant's arguments related to the previous rejection. The above have been entered and considered.

Response to Arguments
Applicant argues informalities leading to the objection of claims 1 and 17 have been corrected. The examiner agrees and withdraws the objection to the claims.
Applicant argues the drawing objection is moot since features not depicted in the drawings have been canceled from the claims. The examiner agrees and withdraws the drawing objection.
Applicant argues deficiencies leading to the rejection of certain claims under 35 USC § 112 (b) have been corrected. Regarding this assertion, the examiner believes claim 1 and 17, remain unclear as to the relationship between the substrate, ultrasonic generator, ultrasonic detector and aerosol chamber. The examiner does concede the amendment makes clear the aerosol chamber is structured to accommodate an aerosol with particulate matter of which the evaluator is structured to make a determination. Further, the examiner believes claim 6 remains unclear since applicant has amended claim 1 to remove an indirect detection arrangement and claim 6 continues to assert the indirect detection arrangement. Additionally, claim 8 has been amended to cure the limitation of the previously identified clarity issue. As a result, the examiner maintains the rejection under 35 USC § 112 (b) for various claims as described below.
Finally, Applicant argues that new issue related to “the ultrasonic generator is configured to emit ultrasonic waves in a direction perpendicular to the side on which the ultrasonic generator is arranged” overcomes the 03/23/2022 non-final rejection. Regarding this assertion, please see the final rejection below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 9 of U.S. Patent No. 10761005 in view of Rost (DE 4320039). The instant application and conflicting patent claim the same limitations with the exception of the instant application claims ultrasonic waves are emitted perpendicular to a side of a substrate on which the ultrasonic generator is arranged. Rost teaches an ultrasonic sound wave emitted perpendicular with respect to a wall section from a transducer mounted to the wall section. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate Rost’s scheme of configuring an acoustic transducer to emit a sound signal perpendicular to the transducer mounting wall section into the conflicting US Patent, since it is well known to combine prior art elements according to known methods to yield predictable results. Doing so provides a reliable way to aim the acoustic source.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 - 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, the limitation “an aerosol chamber which is configured to receive an aerosol… wherein the ultrasonic generator is arranged on a side of the substrate” is unclear if applicant meant to claim the substrate as an element forming the aerosol chamber or if the substrate is merely an element forming a base of the ultrasonic element which in a subsequent limitation is used to limit a direction of emitted ultrasonic waves. For the purpose of examination, the examiner interprets the limitation as “an aerosol chamber, formed between a first and second substrate, which is configured to receive an aerosol… wherein the ultrasonic generator is arranged on a side of the first substrate”. Further, the limitation “wherein the ultrasonic generator is arranged on a side of the substrate and the ultrasonic detector is arranged on the side of the substrate, wherein the side faces the aerosol chamber; and wherein the ultrasonic generator is configured to emit ultrasonic waves in a direction perpendicular to the side on which the ultrasonic generator is arranged” is unclear the relationship of the side to the assembly and it is unclear if at least a component of the wave propagates perpendicular or if the principal ultrasound propagation direction is perpendicular. For the purpose of examination, the examiner interprets the limitation as “wherein the ultrasonic generator is arranged on a side of the first substrate and the ultrasonic detector is arranged on the side of the first substrate, wherein the side of the first substrate faces the aerosol chamber; and wherein the ultrasonic generator is configured to emit ultrasonic waves in a principal propagation direction perpendicular to the side of the first substrate on which the ultrasonic generator is arranged”. Additionally, the limitation “configured to deflect to the ultrasonic detector the ultrasonic waves emitted from 2the ultrasonic generator in the direction perpendicular to the side on which the ultrasonic generator is arranged” is unclear if the limitation simply repeats the previous limitation asserting the direction of emitted waves from the generator or assert a direction of the reflected waves. The examiner believes the limitation is simply repetitive since a reflected wave direction perpendicular to the side of the first substrate would be new matter. For the purpose of examination, the examiner interprets the limitation as “configured to deflect to the ultrasonic detector ,the ultrasonic waves emitted from the ultrasonic generator

Regarding claim 6, the limitation “wherein the indirect detection arrangement” is unclear what indirect detection arrangement the limitation is referencing. For the purpose of examination, the examiner interprets the limitation as “wherein an 

Regarding claim 17, the limitation “an aerosol chamber which is configured to receive an aerosol… wherein the ultrasonic generator is arranged on a side of the substrate” is unclear if applicant meant to claim the substrate as an element forming the aerosol chamber or if the substrate is merely an element forming a base of the ultrasonic element which in a subsequent limitation is used to limit a direction of emitted ultrasonic waves. For the purpose of examination, the examiner interprets the limitation as “an aerosol chamber, formed between a first and second substrate, which is configured to receive an aerosol… wherein the ultrasonic generator is arranged on a side of the first substrate”. Further, the limitation “wherein the ultrasonic generator is arranged on a side of the substrate and the ultrasonic detector is arranged on the side of the substrate, wherein the side faces the aerosol chamber; and wherein the ultrasonic generator is configured to emit ultrasonic waves in a direction perpendicular to the side on which the ultrasonic generator is arranged” is unclear the relationship of the side to the assembly and it is unclear if at least a component of the wave propagates perpendicular or if the principal ultrasound propagation direction is perpendicular. For the purpose of examination, the examiner interprets the limitation as “wherein the ultrasonic generator is arranged on a side of the first substrate and the ultrasonic detector is arranged on the side of the first substrate, wherein the side of the first substrate faces the aerosol chamber; and wherein the ultrasonic generator is configured to emit ultrasonic waves in a principal propagation direction perpendicular to the side of the first substrate on which the ultrasonic generator is arranged”. Additionally, the limitation “configured to deflect the the ultrasonic detector the ultrasonic waves emitted from 2the ultrasonic generator in the direction perpendicular to the side on which the ultrasonic generator is arranged” is unclear if the limitation simply repeats the previous limitation asserting the direction of emitted waves from the generator or assert a direction of the reflected waves. The examiner believes the limitation is simply repetitive since a reflected wave direction perpendicular to the side of the first substrate would be new matter. For the purpose of examination, the examiner interprets the limitation as “configured to deflect to , the ultrasonic waves emitted from the ultrasonic generator

Examiner Note
Figure 2 depicts a principal ultrasound propagation direction that does not obey the law of reflection. Although this does not increase clarity, the drawing is not an engineering drawing to scale and therefore the examiner believes it is acceptable.

Allowable Subject Matter
Claims 1 - 21 may be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) and the nonstatutory double patenting rejection set forth in this Office Action.

Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure is Rost (DE 4320039) which teaches a method and a device for measuring the properties of solid or liquid materials in a space between opposite walls or wall sections.

THIS ACTION IS MADE FINAL. The Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2021. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Graves whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856